Citation Nr: 1315446	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for hammertoe of the right foot.

2.  Entitlement to an initial rating greater than 10 percent for hammertoe of the left foot.

3.  Entitlement to an initial compensable evaluation for bilateral athlete's foot.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington.  The Veteran testified at a March 2013 hearing conducted by the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 on the basis of convalescence following left foot surgery in January 2013 has been raised by the Veteran, but has not yet been adjudicated by the RO.  Accordingly, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted private medical treatment records since the RO last considered his claims in January 2010, and has not submitted a waiver of RO consideration of this evidence.  38 C.F.R. § 20.1304 (2012).  Because the Board is remanding the claims for additional examinations, there would be no benefit to soliciting a waiver, and these records should be considered by the RO when re-adjudicating the claims on remand.
The Veteran should be provided with new VA examinations addressing the current severity of his right and left hammertoe disabilities and his bilateral athlete's foot disability.  During his March 2013 hearing before the Board, the Veteran testified that, since he last underwent VA examinations with regard to his disabilities in January 2009, he underwent an additional left foot surgery.  He also testified that his right and left hammertoe and bilateral athlete's foot symptoms had increased considerably since he was last examined, noting increased pain, lack of ability to stand, and missing more time from work.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2012).  As the January 2009 VA examination is now over four years old and because the Veteran has presented testimony that his right and left hammertoe and bilateral athlete's foot disabilities have worsened since his last VA examination, the Veteran should undergo new VA examinations to determine the current severity of those disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA feet and skin examinations to determine the current severity of his service-connected right and left hammertoe and bilateral athlete's foot disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiners must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left hammertoe disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).
2.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Readjudicate the issues on appeal, specifically addressing the private treatment records submitted since the most recent SSOC.  If any of the issues on appeal remain denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


